FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

In re: RUDY A. LOPEZ,                
                           Debtor,
                                            No. 07-56337
                                              BAP No.
AMRANE COHEN,
                        Appellant,         CC-06-01359-
                                               MkBPa
                 v.
                                              ORDER
RUDY A. LOPEZ,
                         Appellee.
                                     
             Appeal from the Ninth Circuit
               Bankruptcy Appellate Panel
Pappas, Brandt, and Markell, Bankruptcy Judges, Presiding

                Argued and Submitted
        December 11, 2008—Pasadena, California

                  Filed December 24, 2008

     Before: John T. Noonan, Barry G. Silverman and
              Carlos T. Bea, Circuit Judges.


                        COUNSEL

Linda S. Conway, Orange, California, for the trustee-
appellant.

Bruce D. White, White & Roseman, Newport Beach, Califor-
nia, for the debtor-appellee.



                          16699
16700                   IN RE LOPEZ
                         ORDER

   Trustee Amrane Cohen appeals the Bankruptcy Appellate
Panel’s decision affirming the Bankruptcy Court’s order con-
firming Rudy Lopez’s Chapter 13 plan. We have jurisdiction
pursuant to 28 U.S.C. §§ 158(d) and 1291 and we adopt as
our own the well-reasoned published opinion of the Bank-
ruptcy Appellate Panel, In re Lopez, 372 B.R. 40 (B.A.P. 9th
Cir. 2007).

  AFFIRMED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.